Aside from the statute upon which we rest our decision, counsel for appellant makes the contention that upon the facts presented it is the common-law duty of Llano county, and not of the city of Llano, to repair and maintain the bridge across the river. Without ruling upon that contention, we sustain his construction of article 2255 of the Revised Statutes of 1911, which reads as follows: "Bridges in Cities and Towns, Shall Keep in Repair. It shall be the duty of the commissioners' courts of counties owning bridges, situated within the corporate limits of cities and towns to keep the same in repair in the same manner as they are required by law to keep such bridges as are not so situated within the limits of a city or town; provided that this article shall not be held to affect or diminish the liability of town and city corporations for injuries caused by the defective condition of such bridges situated within the city limits." According to the plain import of this statute, giving to the words used their ordinary and usual signification, it was and is the duty of the commissioners' court of Llano county to repair and maintain the bridge in question, if that bridge is owned by and belongs to Llano county; and it is equally clear from the agreed statement of facts that the county is the sole and exclusive owner of the bridge. But it is urged by counsel for appellees that the article of the statute referred to, which was enacted in 1897, was intended by the Legislature as an amendment to, and should be construed in connection with, the three articles immediately preceding the one quoted, which were enacted in 1895. The act of 1895, which is now incorporated in articles 2252, 2253, and 2254 of the Revised Statutes of 1911, authorizes commissioners' courts to erect bridges within the corporate limits of cities and towns, provides that such courts may co-operate with municipal authorities in the construction of such bridges, and may, upon certain conditions, issue bonds for the purpose of building or assisting in building such bridges. That act is incorporated in the Revised Statutes of 1895 as part of chapter 2 of title 32, and is designated as articles 1547a, 1547b, and 1547c. The act of 1897 (Acts 25th Leg. c. 147), the pertinent portion of which is copied above, is entitled "An act to amend chapter 2, title 32, of the Revised Civil Statutes of the state of Texas, by adding thereto an additional article, to be entitled article 1547d." The court below seems to have held (and counsel for appellees contend correctly) that, inasmuch as the act of 1897 was designated as article 1547d, it was the intention of the Legislature to limit its scope and effect to bridges constructed after a city or town had incorporated, and was not intended to apply to bridges constructed by counties prior to such incorporation. We find no sufficient reason for giving the statute such restricted construction. Title 32 of the Revised Statutes of 1895 deals with the subject of commissioners' courts, and chapter 2 of that title is headed "Powers and Duties," and undertakes to prescribe the powers and duties of such courts; and it was that chapter, and not any particular article thereof, which the act of 1897 undertook to amend. It is true that it designated the amendment as article 1547d, but some such designation was necessary, because it would not have been proper to have designated it article 1548, as there was already such an article in the Revised Statutes. But the mere fact of such designation, even when made by the Legislature itself, affords no reason for changing or restricting the plain and unambiguous language of the new law. In fact, if the law of 1897 had been incorporated in the act of 1895, we see no reason why it should be given the narrow construction placed upon it by the trial court. But it was not so enacted, and its title does not designate it as an amendment to that act, nor to any particular article, but as an amendment to chapter 2 of title 32 of the Revised Statutes. As indicated by its heading, that chapter deals with the powers and duties of commissioners' courts; and the law enacted in 1897 was pertinent to that chapter, because it prescribed a duty to be performed by those courts. In view of the title selected for the new act, the Legislature deemed it necessary, or, at any rate, proper, to designate it as a particular article; and, inasmuch as articles 1547a, 1547b, and 1547c dealt with the powers and duties of commissioners' courts as to bridges in cities and towns, and as the law being enacted dealt with the same general subject, it was quite appropriate for it to be designated article 1547d. All numbers running from 1 to 5379 had been used in designating articles in the Revised Statutes of 1895, and therefore it was necessary to use one of the numbers in the chapter amended; and, as 1547 had already been used in dealing with a kindred subject and by the addition of the letters "a," "b," and "c," it was natural and proper to use the same number differentiated by the letter "d." But such use of that number, and that letter was for convenience only, and not for the purpose of restricting or otherwise changing the plain purport of the law then enacted.
Hence we conclude that the trial court fell into error when it held that the act of 1897 was restricted to bridges constructed by counties within the limits of cities and towns after the incorporation of such cities and towns, and not to those owned by the county before, as well as after, such incorporation.
The statute referred to is not necessarily in conflict with other provisions of the Revised Statutes, which confer upon cities and towns the exclusive authority, and make it their exclusive duty, to regulate, control, repair, and maintain streets.
But if it does have the effect of *Page 478 
shifting the duty of repair and maintenance of bridges from the local and smaller municipality to the county, which is a larger subdivision of the government, we see no reason for holding that the Legislature did not have the power to so shift the performance of duties, the result of which performance would inure to the benefit of the citizenship of the entire county, as well as to those residing within the limits of cities and towns.
For the reasons stated, that portion of the judgment complained of will be reversed and the entire judgment reformed, so as to award to appellant a writ of mandamus, and all other necessary process, to compel Llano county to repair and maintain all the bridges described in appellant's petition and in the judgment of the court below.
Reversed and reformed.